DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a Final Rejection office action in response to remarks filed 11/07/2022 for application Serial No. 16723/,340. Claims 1-14 and 21-25 have been examined and fully considered.
Claims 1, 21, and 25 are amended. 
Claims 15-20 were previously canceled without disclaimer or prejudice. 
Claims 1-14 and 21-25 remain pending in this application.
Response to Arguments/Rejections
Applicant’s arguments, see Remarks, filed 11/07/2022, with respect to the rejection(s) of claim(s) 1, 21, and 25 under 101 , 112, and 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Levinson et al. (US 2018/0136651).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 5, 8-9, 14, 21-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson et al. (US 2018/0136651), herein, "Levinson" in view of Wei et al. (US 2016/0314224), herein “Wei”..
Claim 1, Levinson discloses a computer-implemented method for autonomous vehicle (see at least Paragraph [0063]: “autonomous vehicle control logic 347 may be implemented in hardware and/or software as autonomous vehicle controller 347a, which is shown to include a motion controller 362, a planner 364, a perception engine 366, and a localizer 368”) service assignment (see at least Paragraph [0009]: “FIG. 1 is a diagram depicting implementation of a fleet of autonomous vehicles that are communicatively networked to an autonomous vehicle service platform” and [0092]: “FIG. 14 is a diagram depicting another example of an autonomous vehicle service platform, according to some embodiments. Diagram 1400 depicts an autonomous vehicle service platform 1401 including a teleoperator manager 1407 that is configured to manage interactions and/or communications among teleoperators 1408, teleoperator computing devices 1404, and other components of autonomous vehicle service platform 1401. Further to diagram 1400, autonomous vehicle service platform 1401 includes a simulator 1440, a repository 1441, a policy manager 1442, a reference data updater 1438”)  simulation (see at least Paragraph [0093]: “For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”) and , the method (see at least Paragraph [0126]: “computing platforms configured to provide various functionalities to components of an autonomous vehicle service, according to various embodiments. In some examples, computing platform 3300 may be used to implement computer programs, applications, methods, processes, algorithms, or other software to perform the above-described techniques”) comprising: 
	identifying, by a computer system, a predefined scenario for an autonomous vehicle to be tested (see at least Paragraph [0095]: “Simulator interface controller 1414 is configured to
provide an interface between simulator 1440 and teleoperator computing devices 1404. For example, consider that sensor data from a fleet of autonomous vehicles is applied to reference data updater 1438 via autonomous ("AV") fleet data 1470, whereby reference data updater 1438 is configured to generate updated map and route data 1439. In some implementations, updated map and route data 1439 may be preliminarily released as an update to data in map data repositories 1420 and 1422, or as an update to data in route data repository 1424. In this case, such data may be tagged as being a "beta version" in which a lower threshold for requesting teleoperator service may be implemented when, for example, a map tile including preliminarily updated information is used by an autonomous vehicle. Further, updated map and route data 1439 may be introduced to simulator 1440 for validating the updated map data. Upon full release (e.g., at the close of beta testing), the previously lowered threshold for requesting a teleoperator service related to map tiles is canceled. User interface graphics controller 1410 provides rich graphics to teleoperators 1408, whereby a fleet of autonomous vehicles may be simulated within simulator 1440 and may be accessed via teleoperator computing device 1404 as if the simulated fleet of autonomous vehicles were real”), the predefined scenario describing a plurality of steps of the predefined scenario (see at least Paragraph [0114]: “FIG . 28 is a diagram depicting a simulator configured to simulate an autonomous vehicle in a synthetic environment , according to various embodiments. Diagram 2800 includes a simulator 2840 that is configured to generate a simulated environment 2803”: and “The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle. For example, simulated object 2801 may slow down for other obstacles in simulated environment 2803 rather than follow a preset trajectory, thereby creating a more realistic simulation of actual dynamic environments that exist in the real world”); 
	obtaining by the computer system, data associated with a simulated  autonomous vehicle (see at least Paragraph [0115]: “Simulator 2840 may be configured to generate a simulated autonomous vehicle controller 2847”) to use within a simulation environment  based at least in part on the predefined scenario (see at least Paragraph [0078]: “Simulator 740 may also simulate operation of a number of sensors (including the introduction of simulated noise) disposed in autonomous vehicle 730. Further, an environment, such as a city, may be simulated such that a simulated autonomous vehicle can be introduced to the synthetic environment, whereby simulated sensors may receive simulated sensor data, such as simulated laser returns. Simulator 740 may provide other functions as well, including validating software updates and/or map data. Policy manager 742 is configured to maintain data representing policies or rules by which an autonomous vehicle ought to behave in view of a variety of conditions or events that an autonomous vehicle encounters while traveling in a network of roadways”); 
	initiating, by the computer system, a simulation of the predefined scenario using the data associated with the simulated autonomous vehicle (see at least Paragraph [0114]: “FIG. 28 is a diagram depicting a simulator configured to simulate an autonomous vehicle in a synthetic environment, according to various embodiments. Diagram 2800 includes a simulator 2840 that is configured to generate a simulated environment 2803. As shown, simulator 2840 is configured to use reference data 2822 (e.g., 3D map data and/or other map or route data including RNDF data or similar road network data) to generate simulated geometries, such as simulated surfaces 2892a and 2892b, within simulated environment 2803”; and [0115]: “Simulator 2840 may be configured to generate a simulated autonomous vehicle controller 2847, which includes synthetic adaptations of a perception engine 2866, a localizer 2868, a motion controller 2862, and a planner 2864, each of which may have functionalities described herein within simulated environment 2803. Simulator 2840 may also generate simulated interfaces (“I/F”) 2849 to simulate the data exchanges with different sensors modalities and different sensor data formats. As such, simulated interface 2849 may simulate a software interface for packetized data from, for example, a simulated Lidar sensor”; ) to perform the predefined scenario within the simulation environment (see at least Paragraphs [0114]: “The simulated dynamic agents may optionally respond to other static and dynamic agents in the simulated environment, including the simulated autonomous vehicle. For example, simulated object 2801 may slow down for other obstacles in simulated environment 2803 rather than follow a preset trajectory, thereby creating a more realistic simulation of actual dynamic environments that exist in the real world”; and [0118]: “At 2908 , an autonomous vehicle is simulated that includes a simulated autonomous vehicle controller that forms part of a simulated environment . The autonomous vehicle controller may include a simulated perception engine and a simulated localizer configured to receive sensor data. At 2910, simulated sensor data are generated based on data for at least one simulated sensor return, and simulated vehicle commands are generated at 2912 to cause motion (e.g., vectored propulsion) by a simulated autonomous vehicle in a synthetic environment”);
	providing, by the computer system and to a first autonomous vehicle, access to one or more services of one or more backend systems of a service entity (see at least Paragraphs [0052]: “FIG. 1 is a diagram depicting an implementation of a fleet of autonomous vehicles that are communicatively networked to an autonomous vehicle service platform, according to some embodiments. Diagram 100 depicts a fleet of autonomous vehicles 109 (e.g., one or more of autonomous vehicles 109a to l0ge) operating as a service, each autonomous vehicle 109 being configured to self-drive a road network 110 and establish a communication link 192 with an autonomous vehicle service platform 101. In examples in which a fleet of autonomous vehicles 109 constitutes a service, a user 102 may transmit a request 103 for autonomous transportation via one or more networks 106 to autonomous vehicle service platform 101.”;  [0096]: “FIG. 15 is an example of a flow diagram to control an autonomous vehicle, according to some embodiments. At 1502, flow 1500 begins. Message data may be received at a teleoperator computing device for managing a fleet of autonomous vehicles. The message data may indicate event attributes associated with a non-normative state of operation in the context of a planned path for an autonomous vehicle”… “At 1504, a teleoperation repository may be accessed to retrieve a first subset of recommendations based on simulated operations of aggregated data associated with a group of autonomous vehicles. In this case, a simulator may be a source of recommendations with which a teleoperator may implement. Further, the teleoperation repository may also be accessed to retrieve a second subset of recommendations based on an aggregation of teleoperator interactions responsive to similar event attributes. In particular, a teleoperator interaction capture analyzer may apply machine learning techniques to empirically determine how best to respond to events having similar attributes based on previous requests for teleoperation assistance. At 1506, the first subset and the second subset of recommendations are combined to form a set of recommended courses of action for the autonomous vehicle. At 1508, representations of the set of recommended courses of actions may be presented visually on a display of a teleoperator computing device. At 1510, data signals representing a selection ( e.g., by teleoperator) of a recommended course of action may be detected”) via an application programming interface (API) (see at least Paragraph [0080]: “the teleoperator API 852”; and Paragraph [0080]: “message router 854 is a routing service. In
some examples, message domain 850a in teleoperator application 801 may be identified by a teleoperator identifier, whereas message domain 850b be may be identified as a domain associated with a vehicle identifier. Teleoperator API 852 in teleoperator application 801 is configured to interface with teleoperator processes 803a to 803c, whereby teleoperator process 803b is associated with an autonomous vehicle identifier 804”) ; 
	providing, by the computer system and to the simulated autonomous vehicle, access to the one or more services of the one or more backend systems of the service entity via the API, the access to the one or more services of the one or more backend systems of the service entity being provided to the simulated autonomous vehicle during the simulation (see at least Paragraph [0115]: “Simulator 2840 may be configured to generate a simulated autonomous vehicle controller 2847, which includes synthetic adaptations of a perception engine 2866, a localizer 2868, a motion controller 2862, and a planner 2864, each of which may have functionalities described herein within simulated environment 2803. Simulator 2840 may also generate simulated interfaces ("I/F") 2849 to simulate the data exchanges with different sensors modalities and different sensor data formats. As such, simulated interface 2849 may simulate a software interface for packetized data”; and [0117]: “Further, simulator evaluator 2858 may evaluate interactions of a teleoperator 2808 with the simulated autonomous vehicle 2830 via teleoperator computing device 2804. Simulator evaluator 2858 may evaluate the effects of updated reference data 2827, including updated map tiles and route data, which may be added to guide the responses of simulated autonomous vehicle 2830. Simulator evaluator 2858 may also evaluate the responses of simulator AV controller 2847 when policy data 2829 is updated, deleted, or added. The above-description of simulator 2840 is not intended to be limiting. As such, simulator 2840 is configured to perform a variety of different simulations of an autonomous vehicle relative to a simulated environment, which include both static and dynamic features. For example, simulator 2840 may be used to validate changes in software versions to ensure reliability. Simulator 2840 may also be used to determine vehicle dynamics properties and for calibration purposes. Further, simulator 2840 may be used to explore the space of applicable controls and resulting trajectories so as to effect learning by self-simulation”, and 	
	receiving, by the computer system, data describing one or more simulated events to be provided to the simulated autonomous while executing the predefined scenario (see at least Paragraph [0117]: “Simulator 2840 also includes a simulator controller 2856 configured to control the simulation to adapt the functionalities of any synthetically-generated element of
simulated environment 2803 to determine cause-effect relationship, among other things. Simulator 2840 includes a simulator evaluator 2858 to evaluate the performance synthetically-generated element of simulated environment 2803. For example, simulator evaluator 2858 may analyze simulated vehicle commands 2880 ( e.g., simulated steering angles and simulated velocities) to determine whether such commands are an appropriate response to the simulated activities within simulated environment 2803”);
	…
	Levinson does not explicitly teach
	 determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario, the determining comprising determining whether the simulated autonomous vehicle has completed the plurality of steps of the predefined scenario.
	However, in the same field of endeavor, Wei  teaches
	determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario, the determining comprising determining whether the simulated autonomous vehicle has completed the plurality of steps of the predefined scenario (see at least Para. [0040]: “the simulation feedback interface 258 can be configured to record the simulated mission to generate an event log that is saved in a memory (e.g., the memory system 50). Thus, the simulated mission can be viewed and reviewed a number of times from start to finish, or at portions in between, at any time subsequent to completion of the simulated mission”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson by combining determining, by the computer system, based on one or more criteria whether the simulated autonomous vehicle has successfully completed the predefined scenario, the determining comprising determining whether the simulated autonomous vehicle has completed the plurality of steps of the predefined scenario as taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 2, the combination of Levinson in view of Wei teaches the computer-implemented method of claim 1. Wei further teaches 
	wherein the predefined scenario is represented as directed graph (see at least Para. [0008], “FIG. 3 illustrates an example diagram of a geographic scene”) including a plurality of nodes connected by one or more edges (see at least Para. [0019], “the model data 22 can include data associated with the static physical features of the simulated virtual environment corresponding to a rendered three-dimensional geographic scene of interest (e.g., topographical features, buildings, roads, bodies of water, etc.)”; and Para. [0022], “the scene models 54 can include data defining static physical features and boundaries of the geographic scene of interest associated with the simulated virtual environment, such as in a rendered three-dimensional manner. Thus, the scene models 54 can define a three-dimensional physical rendering of topographical features, buildings, roads, bodies of water, boundaries associated with the edges of the simulated virtual environment”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Levinson in view of  Wei by combining the predefined scenario is represented as directed graph including a plurality of nodes connected by one or more edges as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 3, Levinson in view of Wei teaches the computer-implemented method of claim 2. Wei further teaches wherein each node represents a state in the predefined scenario and each edge of the one or more edges is associated with a respective simulated event (see at least Para. [0022]: “The scene models 54 can thus include data associated with simulated renderings of the simulated virtual environment in which the simulated version of the autonomous vehicle interacts in a given simulated mission. For example, the scene models 54 can include data defining static physical features and boundaries of the geographic scene of interest associated with the simulated virtual environment, such as in a rendered three-dimensional manner. Thus, the scene models 54 can define a three-dimensional physical rendering of topographical features, buildings, roads, bodies of water, boundaries associated with the edges of the simulated virtual environment, and any of a variety of other static features of the simulated virtual environment”), such that receiving a simulated event causes the simulation of the predefined scenario to transition from a first state to a second state of the directed graph (see at least Para. [0023]: “in the simulated virtual environment, a user can generate the scene of interest in a three-dimensional rendering to enable the simulated version of the autonomous vehicle to interact with the simulated virtual environment. As an example, the overhead view demonstrated in the diagram 100 can be implemented to monitor the simulated mission via the user interface 14, such as in one of a plurality of different selective views, such as in an overhead view of the three-dimensionally rendered simulated virtual environment, or as simulated objects Superimposed onto an overhead view of an actual image of the geographic scene”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining wherein each node represents a state in the predefined scenario and each edge of the one or more edges is associated with a respective simulated event as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 5, Levinson  in view of Wei teaches the computer-implemented method of claim 3. Wei further teaches wherein each state is associated with one or more expected events (see at least Para. [0015], “The simulation system includes a user interface configured to facilitate user inputs comprising spontaneous simulated events in a simulated virtual environment during simulated operation of the autonomous vehicle via an autonomous vehicle control system, and to record a simulated interaction of the autonomous vehicle in the simulated virtual environment to generate an event log comprising a simulated mission of the autonomous vehicle”) and each event has one or more associated event parameters (see at least Para. [0038], “The feedback signals VC ACK can be status signals and/or acknowledgement signals to provide the user with sufficient information for control and/or mission parameters associated with the simulated mission”), the method further comprising:
	in response to receiving an event, accessing event parameter data for the event (see at least Para. [0038], “The feedback signals VC ACK can be status signals and/or acknowledgement signals to provide the user with sufficient information for control and/or mission parameters associated with the simulated mission”); 	
	determining, based on the event parameter data, whether the event is an expected event (see at least Para. [0046], “The simulation integrator 314 can thus provide the simulation feedback signals SIM FBK to simulate the results of the outputs provided from the autonomous vehicle control system 12, Such as based on the autonomous vehicle behavior data 66 and the physics data 68 that can be provided via the simulation behavioral data BHV DT that can be provided from the memory system 50”); and 
	in response to determining that the event is an expected event, transitioning from a current state to a failure state (see at least Para. [0018], “The user interface 14 is also configured to monitor the simulation of the autonomous vehicle. Such that a user of the user interface 14 can determine Success or failure of a given simulated mission, can provide inputs to the autonomous vehicle control system 12 during an associated simulated mission, and can store the results of a given simulated mission in an event log associated with the simulated mission”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson  in view of Wei by combining wherein each state is associated with one or more expected events and each event has one or more associated event parameters, the method further comprising: in response to receiving an event, accessing event parameter data for the event; determining, based on the event parameter data, whether the event is an expected event; and in response to determining that the event is an expected event, transitioning from a current state to a failure state as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 8, Levinson in view of Wei teaches the computer-implemented method of claim 1. Levinson discloses wherein the predefined scenario was received from a third-party computing system prior to being identified for use in a simulation (see at least Paragraph [0093]: “For example, candidate trajectories contained in autonomous vehicle planner data 1472 may, in parallel, be introduced into simulator 1440, which is configured to simulate an event or condition being experienced by an autonomous vehicle requesting teleoperator assistance. Simulator 1440 can access map data and other data necessary for performing a simulation on the set of candidate trajectories, whereby simulator 1440 need not exhaustively reiterate simulations to confirm sufficiency”.  [0114]: “Simulator 2840 may also pre-generated or 
procedurally generated use dynamic object data 2825 to simulate dynamic agents in a synthetic environment”.
	Furthermore, Wei further teaches wherein the predefined scenario was received from a third-party computing system prior to being identified for use in a simulation (see at least Para. [0058], “The storage 560, processor(s) 570, memory 540, and operating system 520 can be communicatively coupled over a communication infrastructure550. Optionally, the computer system 510 can interact with a user via I/O devices 530, as well as a network 580, via the communication infrastructure 550. The operating system 520 can interact with other components to control application(s) 502. The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”; and Para. [0059], “techniques described herein can be directed toward one or more computer systems capable of carrying out the functionality described herein via an operating system (O/S) 520. Example computing devices can be, but are not limited to, a personal computer (PC) system running any operating system such as, but not limited to, Microsoft™ Windows™. However, the techniques described herein may not be limited to these platforms. Instead, the techniques described herein can be implemented on any appropriate computer system running any appropriate operating system. Other components of the techniques described herein, such as, but not limited to, a computing device, a communications device, mobile phone, a telephony device, a telephone, a personal digital assistant (PDA), a personal computer (PC), a handheld PC…”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining the predefined scenario includes a series of states, each state associated with one or more state requirement as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]). 
Regarding claim 9,  Levinson in view of Wei teaches the computer-implemented method of claim 1. Wei further teaches wherein determining whether the autonomous vehicle has successfully completed the identified predefined scenario (see at least Para. [0038], “a simulated mission of the autonomous vehicle can be initiated and completed based on implementing Voice commands and audio feedback”) includes: 	
	determining whether the simulation has reached a terminal state (see at least Para. [0040], “the simulated mission can be viewed and reviewed a number of times from start to finish, or at portions in between, at any time subsequent to completion of the simulated mission”); and 		in response to determining that the simulation has reached a terminal state, determining whether the terminal state is associated with a successful completion of the predefined scenario (see at least Para. [0018], “The user interface 14 is also configured to monitor the simulation of the autonomous vehicle. Such that a user of the user interface 14 can determine success or failure of a given simulated mission, can provide inputs to the autonomous vehicle control system 12 during an associated simulated mission”). 
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify the Levinson in view of Wei by combining wherein determining whether the autonomous vehicle has successfully completed the identified predefined scenario includes: determining whether the simulation has reached a terminal state; and in response to determining that the simulation has reached a terminal state, determining whether the terminal state is associated with a successful completion of the predefined scenario, as further taught by Wei. One would be motivated to make this modification in order to generate event entities in response to the event inputs and to integrate the event inputs into the simulated virtual environment to elicit a simulated improvised behavioral response of the autonomous vehicle in response to the spontaneous simulated event (see at least Para. [0015]).
Regarding claim 14, Levinson in view of Wei teaches the computer implemented method of claim 1. Levinson further discloses wherein the one or more services includes one of transportation services (see at least Paragraph [0098]: “AV/non-AV optimization calculator 1642 is configured to optimize usage of the fleet of autonomous and to invite non-AV drivers into the transportation service (e.g., with minimal or no detriment to the autonomous vehicle service)”), courier services, or delivery services.
Regarding claim 21, recites analogous limitations that are present in claim 1, therefore claim 21 would be rejected for the same reasons above.
Regarding claim 22, recites analogous limitations that are present in claim 2, therefore claim 22 would be rejected for the same reasons above.
Regarding claim 23, recites analogous limitations that are present in claim 3, therefore claim 23 would be rejected for the same reasons above.
Regarding claim 25, recites analogous limitations that are present in claim(s) 1 and 21, therefore claim 25 would be rejected for the same reasons above.
Claim(s) 4, 6-7, 10-11, 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson in view of Wei, and in view of Cahoon et al. (US 2018/0107770), herein, "Cahoon".
Regarding claim 4, Levinson in view of Wei teaches the computer-implemented method of claim 3. Levinson nor Wei explicitly teach wherein the method comprising:
	determining whether the second state is a terminal state; in response to determining that the second state is the terminal state, ceasing to perform simulation of the predefined scenario; and determining whether the autonomous vehicle has successfully completed the predefined scenario comprises determining whether the autonomous vehicle has successfully completed the identified predefined scenario based on a representation of the terminal state.
	However, in the same field of endeavor, Cahoon teaches
	determining whether the second state is a terminal state (see at least Para. [0099], “the simulation application 504 can output each scenario for use in a simulation for testing and validation. As described above, based at least in part on instantiating the permutations within the map, various information can be learned based on how the autonomous controller 506 responds given the scenario created in the simulation environment. In at least one example, the simulation application 504 can access data indicating how the autonomous controller 506 performed (i.e., responded) and can compare the data to a predetermined outcome ( e.g., outcome(s) 124a-124n ). Based at least in part on determining that the autonomous controller 506 performed consistent with the predetermined outcome (that is, the autonomous controller 506 did everything it was supposed to do)”); 
	in response to determining that the second state is the terminal state, ceasing to perform simulation of the predefined scenario (see at least Para. [0032], “actions corresponding to action primitives can be performed by the simulator when they are encountered during instantiation of a sequence. Actions can include turning a trigger on or off. Furthermore, actions can include identifying success or failure, for instance, at the end of a test” and Para. [0101], “Based at least in part on determining that the autonomous controller 506 performed inconsistent with the predetermined outcome (that is, the autonomous controller 506 did something that it wasn't supposed to do), the simulation application 504 can determine that the autonomous controller failed”); and  
	determining whether the autonomous vehicle has successfully completed the predefined scenario comprises determining whether the autonomous vehicle has successfully completed the identified predefined scenario based on a representation of the terminal state (see at least Para. [0102], “the simulation application 504 can determine that data associated with how the autonomous controller 506 performed in instantiations of two or more of the permutations indicates that the two or more of the permutations are associated with a same outcome. That is, the simulation application 504 can determine that two or more of the permutations are associated with successful outcomes or unsuccessful outcomes”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei  by combining the method  determining whether the second state is a terminal state; in response to determining that the second state is the terminal state, ceasing to perform simulation of the predefined scenario; and determining whether the autonomous vehicle has successfully completed the predefined scenario comprises determining whether the autonomous vehicle has successfully completed the identified predefined scenario based on a representation of the terminal state as taught by Cahoon. One would be motivated to make this modification in order to convey that simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, in some examples, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations (see at least Para. [0017]).
Regarding claim 6, Levinson in view of Wei teaches the computer-implemented method of claim 1. Cahoon further discloses wherein the predefined scenario includes a series of states, each state associated with one or more state requirements (see at least Abstract, “The SDL enables simple creation of multiple scenarios by combining primitives combinatorially and in some examples , limiting which scenarios are created to those that correspond to combinations that provide meaningful information . Additionally , the SDL allows for instantiation to be agnostic of map features so that a particular scenario can be instantiated automatically over all possible positions within a map”; Para. [0054], “the machine learning mechanism can be used to predict whether a scenario and/or combination of values output(s) redundant results. That is, the machine learning mechanism can leverage data associated with which scenarios pass (i.e., succeed) or fail (i.e., do not succeed) (per predefined criteria) and can determine which sets of scenarios collectively pass or fail. Based on said determination, the machine learning mechanism can determine  that scenarios in a set of scenarios are redundant. The data model can be trained using supervised learning algorithms”).
	Accordingly, it would been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining the predefined scenario includes a series of states, each state associated with one or more state requirement as further taught by Cahoon. One would be motivated to make this modification in order to convey that simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, in some examples, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations (see at least Para. [0017]).
Regarding claim 7, the combination of Levinson, Wei and Cahoon teaches the computer-implemented method of claim 6. Cahoon further teaches wherein the state requirements include preconditions that must be met before the state is considered successfully completed (see at least Para. [0101], “Block 802 illustrates determining that two or more permutations are associated with a same, similar, or substantially similar outcome. Based at least in part on instantiating the permutations within an environment, as described above with reference to FIG. 7, various information can be learned based on how an autonomous controller 506 responds given a scenario (or scenarios) created in a simulation environment. In at least one example, the simulation application 504 can access data indicating how the autonomous controller 506 performed and can compare the data to a predetermined outcome (e.g., outcome(s) 124a-124n). Based at least in part on determining that the autonomous controller 506 performed consistent with the predetermined outcome (that is, the autonomous controller 506 did everything it was supposed to do), the simulation application 504 can determine that the autonomous controller succeeded”; and Para. [0102], “the simulation application 504 can determine that data associated with how the autonomous controller 506 performed in instantiations of two or more of the permutations indicates that the two or more of the permutations are associated with a same outcome. That is, the simulation application 504 can determine that two or more of the permutations are associated with successful outcomes or unsuccessful outcomes”).
Regarding claim 10, Levinson in view of Wei teaches the computer-implemented method of claim 1. Levinson discloses the simulated events are received based on input selected by a user  (see at least Paragraph [0159]: “simulator 3740 may receive message data 3719 as well as any other data from any component of an autonomous vehicle service platform and a fleet of autonomous vehicles to simulate implementation of actions 3731 to 3733 to determine, in real-time (or near-real time) for autonomous vehicle 3730 (or subsequent autonomous vehicles 3730 encountering event location 3703), whether a specific ranking value 3742 is optimal. For example, simulator 3740 may generate, as simulation data 3718, simulation values 3744 for display with a corresponding user input. In this example, a simulation value of "1" may indicate agreement with an associated ranking, whereas lesser values of simulation value 37 44 may indicate a greater divergence from ranking 3742 that a teleoperator may wish to consider before relying on rank 3742. In the example shown, rank value 3742 of user input 3731a is associated with a simulation value 3744 of "1," and, as such, a teleoperator may select user input 3731 a rather than user input 3732a”). 
	Furthermore, Cahoon teaches wherein the simulated events are received based on input selected by a user (see at least Para. [0023], “As a non-limiting example, the SDL allows a user to specify that instantiation of a primitive is to be at a T-intersection (as opposed to requiring a user to input  a specific two- or three-dimensional coordinate). By defining high level scenarios using map topologies, a user need not know anything about a map. Additionally, by defining instantiation relative to an intersection type, for example, all intersections of the given type can be substantially simultaneously instantiated with similar primitives”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining the simulated events are received based on input selected by a user as taught by Cahoon. One would be motivated to make this modification in order to convey that simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, in some examples, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations (see at least Para. [0017]). 
Regarding claim 11, Levinson in view of Wei teaches the computer-implemented method of claim 1. Levinson further discloses wherein the simulated events are generated automatically by the computer system as part of the predefined scenario (see at least Paragraph [0117]: “Simulator 2840 also includes a simulator controller 2856 configured to control the simulation to adapt the functionalities of any synthetically-generated element of simulated environment 2803 to determine cause-effect relationship, among other things. Simulator 2840 includes a simulator evaluator 2858 to evaluate the performance synthetically-generated element of simulated environment 2803”).
	Furthermore, Cahoon teaches wherein the simulated events are generated automatically by the computer system (see at least Para. [0058], “An example computerized system for implementing the techniques described herein is illustrated in FIG. 5. A processor or computer system can be configured to particularly perform some or all of the techniques described herein. In some examples, the techniques described herein can be partially or fully automated by one or more computers or processors. The techniques described herein can be implemented using a combination of any of hardware, firmware and/or software. The present method(s) (or any part(s) or function(s) thereof) can be implemented using hardware, software, firmware, or a combination thereof and can be implemented in one or more computer systems or other processing systems”) as part of the predefined scenario (see at least Para. [0056], “The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”). 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining wherein the simulated events are generated automatically by the computer system as part of the predefined scenario as taught by Cahoon. One would be motivated to make this modification in order to convey that simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, in some examples, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations (see at least Para. [0017]). 
Regarding claim 13, Levinson in view of Wei teaches the computer implemented method of claim 1. The combination of Levinson, Wei, and Cahoon, where Cahoon further teaches where the method comprising:
	in response to identifying the predefined scenario, accessing scenario data from a scenario repository (see at least Para. [0056], “The storage 560, processor(s) 570, memory 540, and operating system 520 can be communicatively coupled over a communication infrastructure 550. Optionally, the computer system 510 can interact with a user via I/O devices 530, as well as a network 580, via the communication infrastructure 550. The operating system 520 can interact with other components to control application(s) 502. The application(s) 502 can include a simulation application 504, which can be executable by the processor(s) 570 to generate scenarios based on the SDL, described above, and an autonomous controller 506, which can be executable by the processor(s) 570 to respond to the scenarios created in the simulation environment”).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify Levinson in view of Wei by combining in response to identifying the predefined scenario, accessing scenario data from a scenario repository as taught by Cahoon. One would be motivated to make this modification in order to convey that simulations can also be useful for generating feedback for improving operations and designs of autonomous vehicles. For instance, in some examples, simulations can be useful for determining an amount of redundancy that is required in an autonomous controller, or how to modify a behavior of the autonomous controller based on what is learned through simulations (see at least Para. [0017]).
Regarding claim 24, recites analogous limitations that are present in claim 4, therefore claim 24 would be rejected for the same reasons above.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levinson  in view of Wei, and in view of Scheutz et al. (US 2020/0302311), herein “Scheutz”..
Regarding claim 12, Levison in view of  Wei teaches the computer-implemented method of claim 1. Neither Levison nor Wei explicitly teach wherein the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity.  
	However, in the same field of endeavor, Scheutz teaches
	wherein the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment (see at least Abstract; and Para. [0020], “The ethical testing of the clone 104 may be performed in a simulation environment isolated from the real-world environment. In an embodiment, the systems and methods test the clone 104 by presenting it with one or more ethically challenging scenarios within the simulation environment to which the clone 104 must respond. While the systems and methods test the clone 104, the intelligent system 102 may continue to operate in the real-world environment”***Scheutz was brought in teach the testing of the clone which can interpreted as vehicle wherein the simulation environment are configured to isolate the simulation from a real-world service assignment***) allocation by the service entity (see at least Para. [0059], “the intelligent system 102 may be subject to more frequent ethical testing by the ethical core 400, its functionality may be analyzed during its next scheduled service or maintenance”*** Examiner interprets that intelligent system is preforming the functionality allocating the service entity***).
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to further modify the combination of Levison in view of Wei by combining the simulation environment is a simulation sandbox that is configured to isolate the simulation from a real-world service assignment allocation by the service entity as taught by Scheutz. One would be motivated to make this modification in order to convey wherein detecting that it is being tested may be achieved at least in part by having the simulation environment  match the real-world environment to some level of fidelity to perform the functionality of the testing environment (see at least Para. [0051]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                                                                                                                                                                                                        
/JAMES M MCPHERSON/Examiner, Art Unit 3663